Title: Remonstrance of the New Haven Merchants, [18 June 1801]
From: New Haven Merchants,Shipman, Elias
To: Jefferson, Thomas


               
                  [18 June 1801]
               
               The undersigned Merchants residing at the Port and within the district of New Haven, respectfully remonstrate against the late removal of Elizur Goodrich Esqr. from the Office of Collector for the district of New Haven, and the appointment of Samuel Bishop Esqr. to fill the Vacancy.—As the ground of our remonstrance we represent that the office while filled by Mr Goodrich was conducted with a promptness integrity and ability satisfactory to the mercantile Interest of the district—a promptness and ability not to be found in his successor.—
               Believing the Character of E Goodrich Esqr. as an officer to be unexceptionable, we lament that it should be conceived necessary, that a change in the administration must produce a change in the subordinate officers, and in this instance we have especially to lament that certain measures have succeeded in deceiving the President so far as to induce him to appoint a man to an important office, who does not possess those qualifications necessary for the discharge of its duties.—We hesitate not to say that had the President known the circumstances and situation of the Candidate, he would have rejected the application.—To prove this let facts be submitted to the consideration of the President.—
               Samuel Bishop Esqr. will be seventy eight years old in November next.
               He is labouring under the full portion of those infirmities which are incident to that advanced period of life.
               With these infirmities and an alarming loss of eyesight, though he was once a decent penman, it is now with difficulty he can even write his name.—
               He was never bred an accountant—nor has the course of his business, ever led him to an acquaintance with the most simple forms of accounting—
               He is totally unacquainted with the system of Revenue Laws and the forms of doing mercantile business, and is now too far advanced in life, and too much enfeebled both in body and mind, ever to learn either.—
               A man whose age, whose infirmities and want of the requisite knowledge is such, is unfit to be the Collector for the district of New Haven.—
               We are aware that it may be said, he has sustained with reputation, and now holds, several offices in the City Town and County,—but it will be remembered that none of them are by recent promotion—his office of Mayor he holds by Charter during the pleasure of the legislature.—and he is continued as Judge of the County Court and Town Clerk, because the people of this State are not in the habit of neglecting those who once enjoyed their confidence, by a long course of usefulness.
               Knowing the man as we do, we do not hesitate to say that he cannot, without aid, perform a single official act.—
               It may be said that the appointment was with a view to the aid of his son Abraham Bishop Esqr. and that he is to be the real Collector.—We presume that the business must be done by him if done at all—Yet we cannot be led to believe that the President would knowingly appoint a person to the discharge of duties to which he was incompetent with a design that they should be performed by his son.—If however this was the case we explicitly state that Abraham Bishop Esqr. is so entirely destitute of public confidence.—so conspicuous for his enmity to Commerce and opposition to order, and so odious to his fellow citizens that we presume, his warmest partizans would not have hazarded a recommendation of him.
               Knowing these facts, of which we must believe the President ignorant, and relying on assurances, “that he will promote the general welfare without regarding distinction of parties,” we cherish the idea that our grief, at the rejection of Mr Goodrich, will not be augmented by the continuance of a father utterly unqualified for the office, or of a son so universally contemned.
               We assure the President that the sentiments thus expressed are the sentiments of the Merchants and Importers of the district.—That such a class of citizens should be heard patiently, and their well founded complaints redressed, if practicable, we are fully persuaded.—If it be an object of importance, “to restore harmony to social intercourse” and if a decision “at the bar of public reason,” be worthy of attention, surely such a portion of the Community, will not plead in vain, for a reconsideration of this appointment, and that such an important office may be filled, by a person competent to the performance of its duties, and in some degree acceptable to the public.
            